Title: To James Madison from Charles Pinckney, 14 June 1790
From: Pinckney, Charles
To: Madison, James


Dear Sir—
Charleston June 14 1790
I had the honour of your favour by Mr: Deas with the papers referred to, but my necessary absence from this place & the business of the Convention has prevented my being able to write you until this moment. Your goodness I am sure will readily excuse what may have appeared to be a neglect & believe me as I really am very much disposed to maintain a correspondence from which I ought to expect so much pleasure & information.
I inclose you the proceedings of Our Convention—in which although we have not gone so far as I could wish we have progressed considerably & laid the foundation of a better constitution the next time we shall attempt to amend it. In the Legislative & Judicial departments they went as far as we wished—in the appointment to Offices we could not persuade them to relinquish some of the most important & in the Executive although they have compleated it’s Unity, they would not by any means consent to lenghthen it’s duration. The revision of the Laws was strenously contended for & lost but by a small Majority. We have fixed the Session of the Legislature in the center of the state exactly & so divided our Offices as that both the interior & maritime parts will now be amply accommodated without an additional Expence and the Executive except during the session of the Legislature, which will not be more than a month or six weeks in the y⟨ear,⟩ is to reside wherever in his Opinion the public good may require—which was the only proper footing upon which his residence ought to be put. I shall be glad to hear from you whenever your leisure permits & to request you to believe me with very great regard & affection my dear sir Your’s Truly
Charles Pinckney
